
	
		II
		Calendar No. 801
		110th CONGRESS
		2d Session
		S. 2513
		[Report No. 110–369]
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Kennedy (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To modify the boundary of the Minute Man National
		  Historical Park, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Minute Man National Historical
			 Park Boundary Revision Act.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Minute Man National
			 Historical Park Proposed Boundary, numbered 406/81001, and dated July
			 2007.
			(2)ParkThe
			 term Park means the Minute Man National Historical Park in the
			 State of Massachusetts.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Minute man
			 national historical park
			(a)Boundary
			 adjustment
				(1)In
			 generalThe boundary of the Park is modified to include the area
			 generally depicted on the map.
				(2)Availability of
			 mapThe map shall be on file and available for inspection in the
			 appropriate offices of the National Park Service.
				(b)Acquisition of
			 landThe Secretary may acquire the land or an interest in the
			 land described in subsection section (a)(1) by—
				(1)purchase from
			 willing sellers with donated or appropriated funds;
				(2)donation;
			 or
				(3)exchange.
				(c)Administration
			 of landThe Secretary shall administer the land added to the Park
			 under subsection (a)(1) in accordance with applicable laws (including
			 regulations).
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 16, 2008
		Reported without amendment
	
